Citation Nr: 1204851	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 21, 2000 for the assignment of a 50 percent disability rating for posttraumatic stress disorder (PTSD).  

2.  Whether clear and unmistakable error (CUE) is present in a November 1947 rating decision that reduced the rating from 50 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1943 to July 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the RO in Waco, Texas, which denied an effective date earlier than September 21, 2000 for the assignment of a 50 percent rating for PTSD.  The appeal came originally before the Board in June 2008, at which time it was styled simply as an earlier effective date claim.  However, the Board acknowledged its jurisdiction over the issue of CUE in the November 1947 rating decision and remanded the entire matter for readjudication to include the question of CUE.  A February 2009 rating decision from the Remand and Rating Development Team in Huntington, West Virginia denied CUE in the November 1947 rating decision.  

In an April 2009 decision, the Board noted that the Veteran had not appealed the denial of CUE in the February 2009 RO decision.  The Board then took action to deny the claim for an earlier effective date for the assignment of a 50 percent rating for PTSD.  However, the record shows that the Veteran in fact filed a timely notice of disagreement with the February 2009 RO decision in March 2009.  Accordingly, the April 2009 Board decision has been vacated by the Board in a separate action.  The Board's decision here supplants the vacated April 2009 decision regarding an effective date earlier than September 21, 2000 for the assignment of a 50 percent rating for PTSD.

The Veteran and his wife presented testimony at a Board hearing, chaired by two of the undersigned Acting Veterans Law Judges, seated at the RO, in August 2011.  A transcript of the hearing is associated with the claims file.  The Board also notes that an earlier hearing was held by the remaining undersigned Veterans Law Judge in May 2008.  As the Veteran has attended hearings before each of the undersigned Veterans Law Judges regarding the issues on appeal, his right to a hearing before all the Board members who will ultimately decide his appeal has been satisfied, and no additional development regarding a hearing is necessary.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).   


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The RO's decision of November 1947 that reduced the Veteran's disability rating for a psychiatric disability from 50 percent to 10 percent was consistent with and was reasonably supported by the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome. 

3.  In May 2007, the Veteran asserted a freestanding claim seeking an effective date prior to September 21, 2000, for an evaluation of 50 percent disabling for PTSD. 


CONCLUSIONS OF LAW

1.  The RO's decision of November 1947 that reduced the Veteran's disability rating for a psychiatric disability from 50 percent to 10 percent did not involve clear and unmistakable error.  38 U.S.C.A. §§ 5112, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).

2.  The Veteran's claim seeks an effective date for earlier than September 21, 2000, for the grant of an evaluation of 50 percent disabling for PTSD in a manner not authorized by law.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Regarding the matter of an earlier effective date on any basis other than CUE, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for an earlier effective date for the grant of a 50 percent rating for PTSD.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  However, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are no longer for application.  See Federal Register, Vol. 76, No. 163. (August 23, 2011). 

Clear and unmistakable error

The Veteran asserts that the reduction of the disability rating for anxiety-type psychoneurosis, which was later characterized as PTSD, from 50 percent to 10 percent in a November 1947 RO rating decision was based on CUE.  In his written correspondence and hearing testimony, he has asserted that the RO never informed him of the November 1947 decision or of his right to appeal, and that any improvement in symptoms shown at the time of the reduction was marginal and did not warrant a reduction from 50 percent to 10 percent.  

The law and regulations provide that previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the CAVC has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

As an initial matter, the Board finds the allegations of CUE made by the Veteran and his representative in his statements and testimony are adequate to meet the threshold pleading requirements, and therefore dismissal of the motion is not warranted.  See Simmons v. Principi, 17 Vet. App. 104 (2003).   Rather, the Board will proceed to consider this appeal on the merits.  

In this case, service connection for anxiety-type psychoneurosis was granted in a July 1945 rating decision, with a 50 percent rating assigned effective July 14, 1945.  Under the 1945 Schedule for Rating Disabilities, which became effective April 1, 1946, the Veteran's psychiatric disorder was evaluated under the provisions of Diagnostic Code 9100.  Under that code, a 10 percent rating was warranted when such a disorder was moderate.  A 30 percent rating was in order when such a disorder was moderately severe, with definite conversion phenomena, but more limited or shifting than the criteria for a higher rating, definite, anesthesia or paresthesia, amnesia, somnambulism, hypnotic or dreamy states, marked nervous tension, moderately severe stuttering, tremors, especially of fingers; with characteristic suggestibility and emotional lability; productive of considerable social and industrial inadaptability.  A 50 percent rating was warranted when the conversion hysteria was severe; with motor paralysis to a lesser degree than the criteria for a higher rating; contracture involving a single extremity; occasional major convulsions; persistent coarse bizarre tremors of extremities; frequent weeping spells; severe stuttering; or other conversion phenomena, less marked than above; productive of severe social and industrial inadaptability.  Finally, an 80 percent rating was warranted when such a disorder was pronounced; with severe contractures or motor paralysis, involving two extremities; frequent major convulsions; marked restriction of visual fields; astasia- abasia; aphonia or mutism; in symptom combinations that were persistent, continuous, and productive of nearly complete social and industrial inadaptability.  

The Veteran was examined in October 1947.  Pertinently, the examiner found the Veteran's capacity for work to be good and found all muscular movements to be performed in a normal manner.  On the basis of that examination, the RO sent the Veteran a proposal to reduce his rating to 10 percent, effective January 10, 1948, noting specifically that the October 1947 examination indicated that the Veteran had made a marginal S and I adjustment.  The Veteran was notified by letter dated November 21, 1947 that he had until January 10, 1948 to submit evidence as to why the rating should not be decreased.  He was also informed that he had one year from the date of the letter to appeal the decision.  The Veteran did not initiate an appeal of the November 1947 decision.  The record also reveals that the Veteran did not submit additional evidence within one year of the decision.  In fact, it does not appear that any evidence was received from the Veteran following the November 1947 decision until April 2000.  As such, the November 1947 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011); see also Veterans Regulation No. 2(a), pt. II, par. III; Department of Veterans Affairs Regulation 1008 and 1009; effective January 25, 1936, to December 31, 1957.

In his written argument and hearing testimony, the Veteran asserts that he was not informed of the reduction from 50 percent to 10 percent.  The Board notes that this is not an allegation of CUE, but is a challenge to the finality of the November 1947 decision.  If VA fails to comply with procedural requirements, including providing written notice to the claimant (and the representative, if any) of the decision in question, and an explanation of the procedure for obtaining review of the decision, then the claim remains open and is not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  See also Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Best v. Brown, 10 Vet. App. 322, 325; In re Fee Agreement of Hugh D. Cox, 10 Vet. App. 361, 374-75 (1997); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Rivers v. Gober, 10 Vet. App. 469, 472-73 (1997).  Only final decisions are subject to collateral attack based on CUE.

As noted above, there is a copy of the letter in the claims file which clearly informed the Veteran of the proposal to reduce his rating, of the basis for the proposed reduction, of the period of time available to him to submit evidence showing that the reduction should not occur, and of his right to appeal the reduction and the time limit for doing so.  To the extent the Veteran asserts that this letter was not mailed to him or that it was sent to the wrong address, he has nothing beyond his assertion to support this.  There is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the CAVC applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that timely notice of the November 1947 decision was sent to the Veteran at his most recent address of record.

As noted above, the Veteran and his representative also testified that the improvement shown on the October 1947 examination was not sufficient to warrant a reduction from 50 percent to 10 percent.  However, this is manifestly not CUE.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  "Broad-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient.  Fugo, 6 Vet. App. at, 44.

The Board also notes that effective February 1, 1990, Title 38 U.S.C. § 5104(b) required ROs to specify, in each rating decision, the evidence considered and the reasons for the disposition; before that time, rating decisions generally lacked such specificity.  See 38 U.S.C.A. § 5104(b) (West 1991 & Supp. 2001); Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record. "  Crippen, 9 Vet. App. at 421.

In sum, the Board finds that the November 1947 decision that reduced the disability rating for the Veteran's psychiatric disability from 50 percent to 10 percent was consistent with and was reasonably supported by the evidence then of record, as well as the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  Accordingly, the Board finds that there was no CUE in the November 1947 decision.
 
Earlier effective date

The record shows that the Veteran's original application for VA benefits was received on July 18, 1945. In a July 1945 rating decision, the RO granted service connection for psychoneurosis and anxiety secondary to a shell wound of the forehead, and assigned an initial 50 percent evaluation, effective July 14, 1945.  In a November 1947 rating decision, the rating for the Veteran's anxiety was reduced to 10 percent disabling, effective January 10, 1948.  He did not perfect an appeal regarding this reduction of evaluation.  In March 2000 the Veteran submitted a claim of entitlement to an evaluation in excess of 10 percent disabling for his anxiety.  In an August 2000 rating decision, the RO denied his claim of entitlement to an evaluation in excess of 10 percent disabling.  On September 21, 2000, the Veteran submitted a claim of entitlement to service connection for headaches.  In a November 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches and granted the Veteran an evaluation of 50 percent disabling for chronic anxiety with PTSD, effective September 21, 2000.  The Veteran submitted a Notice of Disagreement regarding his denied claim of entitlement to service connection for headaches, which was subsequently granted in a September 2003 rating decision; however, he did not file or perfect an appeal regarding the effective date of the assigned 50 percent disabling evaluation for his PTSD.  In May 2007 the Veteran filed a claim seeking an effective date earlier than September 21, 2000, for the grant of an evaluation of 50 percent disabling for PTSD arguing that the evaluation should be retroactive to the November 1947 reduction of his evaluation for anxiety.  

As noted above, the Veteran asserted entitlement to an effective date earlier than September 21, 2000, for the grant of an evaluation of 50 percent disabling for PTSD in May 2007.  In his subsequent statements and his testimony at his hearing before the undersigned Veterans Law Judge, dated in May 2008, the Veteran alleged that the November 1947 rating decision reducing the evaluation of his anxiety was the product of clear and unmistakable error (CUE).  In a rating decision dated in February 2009 the Veteran's claim that the November 1947 rating decision reducing the evaluation of the Veteran's anxiety from 50 percent disabling to 10 percent disabling, effective January 10, 1948, was the product of CUE was denied.  The Veteran's subsequent appeal of that determination has been considered and denied by the Board, above.  

In August 2006, the CAVC issued a decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the CAVC held that where a rating decision that granted an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the CAVC held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  

In light of Rudd, the Board finds that the Veteran's claim of entitlement to an effective date earlier than September 21, 2000, for the grant of an evaluation of 50 percent disabling for PTSD, must be dismissed.  The CAVC in Rudd made clear that where a RO rating decision that established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  As the Veteran's claim that the November 1947 rating decision reducing the evaluation of his anxiety from 50 percent disabling to 10 percent disabling, effective January 10, 1948, was the product of CUE has been denied by the Board within this decision, the Veteran's claim of entitlement to an earlier effective date must be dismissed.  




ORDER

The appeal regarding an allegation of CUE in a November 1947 rating decision that reduced the rating for the Veteran's psychiatric disability from 50 percent to 10 percent is denied.

The claim of entitlement to an effective date earlier than September 21, 2000, for the grant of an evaluation of 50 percent disabling for PTSD, is dismissed.  



____________________________                   ____________________________
           STEVEN D. REISS 			RYAN T. KESSEL
          Veterans Law Judge 		      Acting Veterans Law Judge
    Board of Veterans' Appeals		      Board of Veterans' Appeals



____________________________________________
THOMAS D. JONES 
Acting Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


